Citation Nr: 1121994	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for facial pain, to include as secondary to service-connected bilateral hearing loss.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO denied service connection for facial pain, a left shoulder disability and for a ventral hernia.  In February 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional lay evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

During the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board's decision addressing the claim for service connection for facial pain is set forth below. The claims for service connection for a left shoulder disability and hernia are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  A disability manifested by facial pain was not shown for many years following the Veteran's discharge from service, and the only competent opinion to address the etiology of Veteran's facial pain weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for facial pain, to include as secondary to service-connected bilateral hearing loss, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.   Hence, the March 2009 letter meets Pelegrini's and Dingess/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal. Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the report of an August 2009 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, as well as various written statements provided by the Veteran, and by his wife and his representative, on his behalf.

The Board also finds that no additional RO action to further develop the record in connection with the claim herein decided is warranted.  The Veteran's service treatment records from his period of active service have not been obtained and were apparently destroyed in an accidental fire.  The Veteran has been apprised of this situation and asked on multiple occasions to submit any records he has in his possession. The Board finds that VA's duty to assist in obtaining these records has been fulfilled, and that no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744- 47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

At the outset, the Board notes that the Veteran's service treatment records are not available for review, since these records were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.

Following service, private treatment records from the Big Lake Clinic document the Veteran's complaints of ear and facial pain.   In November 2008, the Veteran complained of radiating ear pain.  The treating physician determined that the Veteran was likely suffering from otitis externa.  Later in November 2008, the Veteran indicated that the pain was not just limited to his ear, but radiated to the forehead and jaw.  The examiner then discussed a potential diagnosis of trigeminal neuralgia.  In December 2008, the Veteran described intermittent flashes of pain along the right ear and radiating to the face.  A diagnosis of neuralgia somewhat typical of trigeminal neuralgia was noted.

A March 2009 VA outpatient treatment report notes that the Veteran complained of facial pain over the cheek area that he claimed he had experienced for the past several years.  

On VA ear, nose and throat (ENT) examination in August 2009, the Veteran indicated that he started developing right facial pain in the mid-1980s.  He described the pain as mild, initially, but increasing over the course of the 1990s and now occurring daily.  He indicated that he currently felt the sensation on the right side of his face almost constantly.  He still had intermittent pain and occasionally experienced the same symptoms on the left side.  The Veteran reported that MRIs and CT scans have yielded negative results.  The examiner was asked to address whether the Veteran's facial pain is related to his service-connected bilateral hearing loss of tinnitus.  

On examination, the Veteran's tympanic membranes were intact bilaterally, but the Veteran was tender to touch on his auricle and preaurical region, more on the right than the left.  Nasal examination and the mouth showed deviated obstruction.  Examination of the oral cavities showed no suspicious lesions.  The seventh cranial nerve was intact.  There were no dystonic movements, but there were intermittent grimaces as a sign of facial pain.  The examiner indicated that he discussed with the Veteran that it is very unlikely, based on hearing loss alone, to have a facial nerve disorder or even a fifth cranial nerve disorder, both of which could mimic his facial pain.  The examiner opined that, given that the condition developed over 20 years following his service, it is less likely as not that his facial pain is secondary to his bilateral hearing loss and tinnitus.

A VA neurologist reviewed the August 2009 examination, and concurred with the VA examiner's findings.  He determined that it was likely that the Veteran had a right cranial nerve V neuralgia.  The reviewing examiner noted that the Veteran had an extensive evaluation for this and was on Gabapentin, which he found helped the pain but made him drowsy.  He opined that it was not likely that the Veteran's facial pain was related to his hearing impairment, as that is a problem related to cranial nerve VIII.  He noted that although a significant injury to the side of the head might damage both nerves, it is not likely that the Veteran's sensorineural hearing loss would damage cranial nerve V.   

During the Veteran's April 2011 Board hearing, the Veteran testified that the facial pain came and went during the day, and was present approximately 4 times per day.  He indicated that he went on sick call in the service with complaints of facial pain, and that he was given aspirin and medicine to dull the pain.

Initially, the Board notes that there are no clinical findings or diagnoses for many years following service.  The above-described medical evidence reflects that the onset of the Veteran's facial pain in the 1980s, which gradually worsened to a daily occurrence. While the Veteran indicated that he experienced these same symptoms in service during the hearing, medical records do not document a facial pain disability until many years after the Veteran was discharged from service. The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In addition, there is no medical  opinion evidence of record that links the Veteran's facial pain to service, on a direct basis.  On the matter of secondary service connection, the August 2009 VA ENT and neurological examiner opinions are the only opinions of record to address the etiology of the Veteran's facial pain.  However, these opinions are not supportive of the claim.  Instead, the examiners found that it is less likely than not that the Veteran's facial pain is related to his service-connected disabilities hearing loss and tinnitus.  As such, the examiners' opinions are not supportive of the claim.  Significantly, neither the Veteran nor his representative has presented, or identified any contrary medical opinion, i.e., a medical opinion that, in fact, establishes a nexus between current disability manifested by facial pain and the Veteran's service or service-connected disability.

In addition to the objective evidence addressed above, the Board has considered the oral and written assertions of the Veteran and his representative.  However, to the extent that such assertions are being offered on the question of medical nexus to service, such evidence must fail.  As indicated, this claim turns on the matter of medical etiology of current disability (in particular, whether there exists a medical nexus between the disability and service)-a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service connection for facial pain, to include as secondary to service-connected bilateral hearing loss, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for facial pain, to include as secondary to service-connected bilateral hearing loss, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has indicated in various written statements and during his April 2011 Board hearing that he developed left shoulder and hernia disabilities as a result of strenuous activities during service, including lifting 70-pound boxes and sorting cards, which required him to constantly reach his left arm over his head.

Post-service medical records from the Big Lake Clinical dated in 2008 reflect the Veteran's complaints of left shoulder pain and note that the Veteran underwent hernia repair in 1996, but separation still occurred.

A February 2009 statement from the Veteran's chiropractor indicated that that he believed that the Veteran's hernia was due to his military service, as the Veteran reported in service-activities, including lifting 100 boxes per week that each weighed approximately 70 pounds.  He also determined that the Veteran's left shoulder disability was related to his reported in-service duties of reading cards, which required him to lift his arm above his head repetitively for 4 years.  

A May 2009 statement form a physician at the Albertville-St. Michael Clinic noted that she has been the Veteran's personal physician for a number of years.  She indicated that the Veteran developed hernia, which required surgery in the 1990s.  She expressed her opinion that it is as likely as not that these hernias were related to the constant lifting the Veteran did in service.  She also noted that the Veteran in-service activities that required him to raise his arms above his head took a toll mainly on his upper neck, back, and shoulders, requiring constant treatment by a chiropractor and physical therapist.

A June 2009 VA outpatient treatment report noted that the Veteran complaint of chronic back, neck and shoulder pain.

Given the absence of the Veteran's service records, the post-service medical evidence of left shoulder and hernia disabilities related to the Veteran's in service duties including heavy lifting, the Board finds that a medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection.

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in St. Cloud, Minnesota dated from December 2009, the last entry currently of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of evaluation and/or treatment of the Veteran since December 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the St. Cloud VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since December 2009.  The RO must follow the procedures set forth in 38 C.F.R.    § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo examination in connection with the left shoulder hernia claims, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran has a current left shoulder disability and hernia disability.  Then, with respect to each diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active military service.

In rendering the requested opinion, the physician should consider all pertinent evidence, to include the February 2009 chiropractor and May 2009 private physician statements, and the Veteram'a own statements.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a left shoulder disability and for a hernia in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 






(West Supp. 2010).   The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


